

 
EXHIBIT 10.2
 
 
AMENDED AND RESTATED PROPERTY MANAGEMENT AGREEMENT
 
 
THIS AMENDED AND RESTATED PROPERTY MANAGEMENT AGREEMENT (this "Agreement") is
made and entered into as of January 7, 2010, by and among REIT MANAGEMENT &
RESEARCH LLC, a Delaware limited liability company ("Managing Agent"), and
SENIOR HOUSING PROPERTIES TRUST, a Maryland real estate investment trust (the
"Company"), on behalf of itself and those of its subsidiaries as may from time
to time own properties subject to this Agreement (each, an "Owner" and,
collectively, "Owners").
 
W I T N E S S E T H:
 
 
WHEREAS, Owners and Managing Agent are parties to a Master Management Agreement,
dated as of June 11, 2008 (as amended, the "Original Agreement"), pursuant to
which Owners have engaged Managing Agent to manage certain of the medical office
buildings, clinics and biomedical, pharmaceutical and laboratory properties
(such types of properties, the "Properties") from time to time subject to this
Agreement (the "Managed Premises"); and
 
WHEREAS, Owners and Managing Agent wish to amend and restate the Original
Agreement as hereinafter provided;
 
NOW, THEREFORE, in consideration of the premises and the agreements herein
contained, Owners and Managing Agent hereby agree that the Original Agreement is
hereby amended and restated to read in its entirety as follows:
 
1.  Engagement.  Subject to the terms and conditions hereinafter set forth,
Owners hereby continue to engage Managing Agent to provide the property
management and administrative services with respect to the Managed Premises
contemplated by this Agreement.  Managing Agent hereby accepts such continued
engagement as managing agent and agrees to devote such time, attention and
effort as may be appropriate to operate and manage the Managed Premises in a
diligent, orderly and efficient manner.  Managing Agent may subcontract out some
or all of its obligations hereunder to third party managers; provided, however,
that, in any such event, Managing Agent shall be and remain primarily liable to
Owners for performance hereunder.
 
Notwithstanding anything to the contrary set forth in this Agreement, the
services to be provided by Managing Agent hereunder shall exclude all services
(including, without limitation, any garage management or cafeteria management
services) whose performance by a manager to
 

 
 

--------------------------------------------------------------------------------

 

 
any Owner could give rise to an Owner's receipt of "impermissible tenant service
income" as defined in §856(d)(7) of the Internal Revenue Code of 1986 (as
amended or superseded hereafter) or could in any other way jeopardize an Owner's
federal or state tax qualification as a real estate investment trust.  Managing
Agent shall not perform any such service and if, in the event Managing Agent
shall inadvertently perform any such service, no compensation therefor shall be
paid or payable hereunder.
 
2.  General Parameters.  Any or all services may be performed or goods purchased
by Managing Agent under arrangements jointly with or for other properties owned
or managed by Managing Agent and the costs shall be reasonably
apportioned.  Managing Agent may employ personnel who are assigned to work
exclusively at the Managed Premises or partly at the Managed Premises and other
buildings owned and/or managed by Managing Agent.  Wages, benefits and other
related costs of centralized accounting personnel and employees employed by
Managing Agent and assigned to work exclusively or partly at the Managed
Premises shall be fairly apportioned and reimbursed, pro rata, by Owners in
addition to the Fee and Construction Supervision Fee (each as defined in Section
6).
 
3.  Duties.  Without limitation, Managing Agent agrees to perform the following
specific duties:
 
(a)  To seek tenants for the Managed Premises in accordance with market rents
and to negotiate leases including renewals thereof and to lease space to
tenants, at rentals, and for periods of occupancy all on market terms.  To
employ appropriate means in order that the availability of rental space is made
known to potential tenants, including, but not limited to, the employment of
brokers.  The brokerage and legal expenses of negotiating such leases and
leasing such space shall be paid by the applicable Owner.
 
(b)  To collect all rents and other income from the Managed Premises and to give
receipts therefor, both on behalf of Owners, and deposit such funds in such
banks and such accounts as are named, from time to time, by Owners, in agency
accounts for and under the name of Owners.  Managing Agent shall be empowered to
sign disbursement checks on these accounts.
 
(c)  To make contracts for and to supervise any repairs and/or alterations to
the Managed Premises, including tenant improvements and decoration of rental
space on reasonable commercial terms.
 
(d)  For Owners' account and at its expense, to hire, supervise and discharge
employees as required for the efficient operation and maintenance of the Managed
Premises.
 

 
2

--------------------------------------------------------------------------------

 

 
(e)  To obtain, at Owners' expense, appropriate insurance for the Managed
Premises protecting Owners and Managing Agent while acting on behalf of Owners
against all normally insurable risks relating to the Managed Premises and
complying with the requirements of Owners' mortgagee, if any, and to cause the
same to be provided and maintained by all tenants with respect to the Managed
Premises to the extent required by the terms of such tenants'
leases.  Notwithstanding the foregoing, Owners may determine to purchase
insurance directly for their own account.
 
(f)  To promptly notify the applicable Owner's insurance carriers, as required
by the applicable policies, of any casualty or injury to person or property at
the Managed Premises, and complete customary reports in connection therewith.
 
(g)  To procure seasonably all supplies and other materials necessary for the
proper operation of the Managed Premises, at Owners' expense.
 
(h)  To pay promptly from rental receipts, other income derived from the Managed
Premises, or other monies made available by Owners for such purpose, all costs
incurred in the operation of the Managed Premises which are expenses of Owners
hereunder, including wages or other payments for services rendered, invoices for
supplies or other items furnished in relation to the Managed Premises, and pay
over forthwith the balance of such rental receipts, income and monies to Owners
or as Owners shall from time to time direct.  (In the event that the sum of the
expenses to operate and the compensation due Managing Agent exceed gross
receipts in any month and no excess funds from prior months are available for
payment of such excess, Owners shall pay promptly the amount of the deficiency
thereof to Managing Agent upon receipt of statements therefor.)
 
(i)  To keep Owners apprised of any material developments in the operation of
the Managed Premises.
 
(j)  To establish reasonable rules and regulations for tenants of the Managed
Premises.
 
(k)  On behalf of and in the name of Owner, to institute or defend, as the case
may be, any and all legal actions or proceedings relating to operation of the
Managed Premises.
 
(l)  To maintain the books and records of Owners reflecting the management and
operation of the Managed Premises, making available for reasonable inspection
and examination by Owners or its representatives, all books, records and other
financial data relating to the Managed Premises.
 

 
3

--------------------------------------------------------------------------------

 

 
(m)  To prepare and deliver seasonably to tenants of the Managed Premises such
statements of expenses or other information as shall be required on the
landlord's part to be delivered to such tenants for computation of rent,
additional rent, or any other reason.
 
(n)  To aid, assist and cooperate with Owners in matters relating to taxes and
assessments and insurance loss adjustments, notify Owners of any tax increase or
special assessments relating to the Managed Premises and to enter into contracts
for tax abatements services.
 
(o)  To provide such emergency services as may be required for the efficient
management and operation of the Managed Premises on a 24-hour basis.
 
(p)  To enter into contracts on commercially reasonable terms for utilities
(including, without limitation, water, fuel, electricity and telephone) and for
building services (including, without limitation, cleaning of windows, common
areas and tenant space, ash, rubbish and garbage hauling, snow plowing,
landscaping, carpet cleaning and vermin extermination), and for other services
as are appropriate to first class office space.
 
(q)  To seek market terms for all items purchased or services contracted by it
under this Agreement.
 
(r)  To take such action generally consistent with the provisions of this
Agreement as Owners might with respect to the Managed Premises if personally
present.
 
(s)  To, from time to time, or at any time requested by the Board of Trustees of
the Company (the "Trustees"), make reports of its performance of the foregoing
services to the Company.
 
4.  Authority.  Owners give to Managing Agent the authority and powers to
perform the foregoing duties on behalf of Owners and authorize Managing Agent to
incur such reasonable expenses, specifically contemplated in Section 2, on
behalf of Owners as are necessary in the performance of those duties.
 
5.  Special Authority of Managing Agent.  In addition to, and not in limitation
of, the duties and authority of Managing Agent contained herein, Managing Agent
shall perform the following duties:
 
(a)  Terminate tenancies and sign and serve in the name of Owners such notices
therefor as may be required for the proper management of the Managed Premises.
 

 
4

--------------------------------------------------------------------------------

 

 
(b)  At Owners' expense, institute and prosecute actions to evict tenants and
recover possession of rental space, and recover rents and other sums due; and
when expedient, settle, compromise and release such actions or suits or
reinstate such tenancies.
 
6.  Compensation.
 
(a)  In consideration of the services to be rendered by Managing Agent
hereunder, Owners agree to pay and Managing Agent agrees to accept as its sole
compensation (i) a management fee (the "Fee") equal to three percent (3%) of the
gross collected rents actually received by Owners from the Managed Premises,
such gross rents to include all fixed rents, percentage rents, additional rents,
operating expense and tax escalations, and any other charges paid to Owners in
connection with occupancy of the Managed Premises, but excluding any amounts
collected from tenants to reimburse Owners for the cost of capital improvements
or for expenses incurred in curing any tenant default or in enforcing any remedy
against any tenant; and (ii) a construction supervision fee (the "Construction
Supervision Fee") in connection with all interior and exterior construction
renovation or repair activities at the Managed Premises, including, without
limitation, all tenant and capital improvements in, on or about the Managed
Premises, undertaken during the term of this Agreement, other than ordinary
maintenance and repair, equal to five percent (5%) of the cost of such
construction which shall include the costs of all related professional services
and the cost of general conditions.
 
(b)  Unless otherwise agreed, the Fee shall be due and payable monthly, in
arrears based on a reasonable annual estimate or budget with an annual
reconciliation within thirty (30) days after the end of each calendar year.  The
Construction Supervision Fee shall be due and payable periodically, as agreed by
Managing Agent and Owners, based on actual costs incurred to date.
 
(c)  Notwithstanding anything herein to the contrary, Owners shall reimburse
Managing Agent for reasonable travel expenses incurred when traveling to and
from the Managed Premises while performing its duties in accordance with this
Agreement; provided, however, that, reasonable travel expenses shall not include
expenses incurred for travel to and from the Managed Premises by personnel
assigned to work exclusively at the Managed Premises.
 
(d)  Managing Agent shall be entitled to no other additional compensation,
whether in the form of commission, bonus or the like for its services under this
Agreement.  Except as otherwise specifically provided herein with respect to
payment by Owners of legal fees, accounting fees, salaries, wages, fees and
charges of parties hired by Managing Agent on behalf of Owners to perform
operating and maintenance functions in the Managed Premises, and the like, if
Managing Agent hires third parties to perform services required to be performed
hereunder by Managing Agent without additional charge to Owners, Managing Agent
shall (except to the extent the same are reasonably
 

 
5

--------------------------------------------------------------------------------

 

 
attributable to an emergency at the Managed Premises) be responsible for the
charges of such third parties.
 
7.  Term of Agreement.  This Agreement shall continue in force and effect until
December 31, 2010, and shall be automatically renewed for successive one year
terms annually thereafter unless notice of non-renewal is given by the Company,
on behalf of itself and Owners,  or Managing Agent before the end of the
term.  It is expected that the terms and conditions may be reviewed by the
Independent Trustees as defined in the Company's Bylaws, as amended as of the
date hereof (the "Independent Trustees"), of the Compensation Committee of the
Board of Trustees of the Company at least annually.
 
Notwithstanding any other provision of this Agreement to the contrary, this
Agreement, or any extension thereof, may be terminated (a) by either the
Company, on behalf of itself and the Owners, or Managing Agent upon sixty (60)
days' written notice to the other party, which termination, if by the Company,
must be approved by a majority vote of the Independent Trustees of the
Compensation Committee of the Board of Trustees of the Company, or if by
Managing Agent, must be approved by a majority vote of the directors of Managing
Agent; and (b) by Managing Agent upon five (5) business days written notice to
the Company if there is a Change of Control.  This Agreement may be terminated
with respect to less than all of the properties comprising the Managed Premises
to accommodate any sale of some properties comprising the Managed Premises with
Managing Agent's consent.
 
For purposes of this Agreement, a "Change of Control" shall mean:  (a) the
acquisition by any person or entity, or two or more persons or entities acting
in concert, of beneficial ownership (such term, for purposes of this Section 7,
having the meaning provided such term in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) of 9.8% or more, or rights, options or
warrants to acquire 9.8% or more, or any combination thereof, of the Company's
outstanding common shares of beneficial interest or other voting interests of
the Company, including voting proxies for such shares, or the power to direct
the management and policies of the Company, directly or indirectly (excluding
Managing Agent and its affiliates and persons or entities that beneficially own
9.8% or more of the Company's outstanding common shares of beneficial interest
as of immediately prior to the execution and delivery of this Agreement by the
parties hereto); (b) the merger or consolidation of the Company with or into any
other entity (other than the merger or consolidation of any entity into the
Company that does not result in a Change in Control of the Company under clauses
(a), (c), or (d) of this definition); (c) any one or more sales or conveyances
to any person or entity of all or any material portion of the assets (including
capital stock or other equity interests) or business of the Company and its
subsidiaries taken as a whole; or (d) the cessation, for any reason, of the
individuals who at the beginning of any 36 consecutive month period constituted
the Trustees (together with any new trustees whose election by the Trustees or
whose nomination for election by the shareholders of the Company was approved by
a vote of a majority of the trustees then still in office who were either
trustees at the beginning of any such period or whose election or nomination for
election was previously so approved) to constitute a majority of the Trustees
then in office; provided, however, a Change of Control of the Company shall not
include the acquisition by any person or entity, or two or
 

 
6

--------------------------------------------------------------------------------

 

 
more persons or entities acting in concert, of beneficial ownership of 9.8% or
more of the Company's outstanding common shares of beneficial interest or other
voting interests of the Company if such acquisition is approved by the Trustees
in accordance with the Company's organizational documents and if such
acquisition is otherwise in compliance with applicable law.
 
Section 8 hereof shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in Section
8, such termination shall be without further liability of either party to the
other, other than for breach or violation of this Agreement prior to
termination.
 
8.  Termination or Expiration.  Upon termination or expiration of this Agreement
with respect to any of the Managed Premises for any reason whatsoever, Managing
Agent shall as soon as practicable turn over to Owners all books, papers, funds,
records, keys and other items relating to the management and operation of such
Managed Premises, including, without limitation, all leases in the possession of
Managing Agent and shall render to Owners a final accounting with respect
thereto through the date of termination.  Owners shall be obligated to pay all
compensation for services rendered by Managing Agent hereunder prior and up to
the effective time of such termination, including, without limitation, any Fees
and Construction Supervision Fees, and shall pay and reimburse to Managing Agent
all expenses and costs incurred by Managing Agent prior and up to the effective
time of such termination which are otherwise payable or reimbursable to Managing
Agent pursuant to the terms of this Agreement.  The amount of such fees paid as
compensation pursuant to the foregoing sentence shall be subject to adjustment
in accordance with the annual reconciliation contemplated by Section 6(b) and
consistent with past practices in performing such reconciliation.
 
9.  Assignment of Rights and Obligations.
 
(a)  Without Owners' prior written consent, Managing Agent shall not sell,
transfer, assign or otherwise dispose of or mortgage, hypothecate or otherwise
encumber or permit or suffer any encumbrance of all or any part of its rights
and obligations hereunder, and any transfer, encumbrance or other disposition of
an interest herein made or attempted in violation of this paragraph shall be
void and ineffective, and shall not be binding upon Owners.  Notwithstanding the
foregoing, Managing Agent may assign its rights and delegate its obligations
under this Agreement to any successor in interest who shall acquire
substantially all the assets of Managing Agent and substantially all of the
personnel that are utilized by Managing Agent to perform services under this
Agreement.
 
(b)  Owners, without Managing Agent's consent, may assign its rights and
obligations hereunder to any mortgagee with respect to, or successor Owners of,
the Managed Premises, but not otherwise.
 

 
7

--------------------------------------------------------------------------------

 

 
(c)  Consistent with the foregoing paragraphs (a) and (b), the terms "Owners"
and "Managing Agent" as used in this Agreement shall mean the original parties
hereto and their respective mortgagees, successors, assigns, heirs and legal
representatives.
 
10.  Indemnification and Insurance.
 
(a)  Owners agree to defend, indemnify and hold harmless Managing Agent from and
against all costs, claims, expenses and liabilities (including reasonable
attorneys' fees) arising out of Managing Agent's performance of its duties in
accordance with this Agreement including, without limitation, injury or damage
to persons or property occurring in, on or about the Managed Premises and
violations or alleged violations of any law, ordinance, regulation or order of
any governmental authority regarding the Managed Premises except any injury,
damage or violation resulting from Managing Agent's fraud, gross negligence or
willful misconduct in the performance of its duties hereunder.
 
(b)  Owners and Managing Agent shall maintain such commercially reasonable
insurance as shall from time to time be mutually agreed by Owners and Managing
Agent.
 
11.  Notices.  Any notice, report or other communication required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given when delivered in person, upon confirmation of receipt when transmitted by
facsimile transmission, on the next business day if transmitted by a nationally
recognized overnight courier or on the third business day following mailing by
first class mail, postage prepaid, in each case as follows (or at such other
United States address or facsimile number for a party as shall be specified by
like notice):
 
If to the Company or the Owners:
 
Senior Housing Properties Trust
400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 796-8349
 
If to Managing Agent:
 
Reit Management & Research LLC
400 Centre Street
Newton, Massachusetts 02458
Attention:  President
Facsimile No.:  (617) 928-1305
 
 


 

 
8

--------------------------------------------------------------------------------

 

 
12.  Limitation of Liability.
 
(a)  Neither Owners nor Managing Agent shall be personally liable hereunder, all
such liability being limited in the case of Owners to the interest of Owners in
the Managed Premises and in the case of Managing Agent, to its interest
hereunder.
 
(b)  The Declarations of Trust establishing certain Owners, a copy of each,
together with all amendments thereto (the "Declarations"), are duly filed with
the Department of Assessments and Taxation of the State of Maryland, provide
that the names of such Owners refers to the trustees under such Declarations
collectively as trustees, but not individually or personally.  No trustee,
officer, shareholder, employee or agent of such Owners shall be held to any
personal liability, jointly or severally, for any obligation of, or claim
against, such Owners.  All persons and entities dealing with such Owners, in any
way, shall look only to the respective assets of such Owners for the payment of
any sum or the performance of any obligation of such Owners.  In any event, all
liability of such Owners hereunder is limited to the interest of such Owners in
the Managed Premises and, in the case of Managing Agent, to its interest
hereunder.
 
13.  Additional Properties.  Unless Owners and Managing Agent otherwise agree in
writing, all Properties from time to time acquired by Owners or their affiliates
shall automatically become subject to this Agreement without amendment hereof.
 
14.  Modification of Agreement.  This Agreement may not be modified, altered or
amended in any manner except by an amendment in writing, duly executed by the
parties hereto.
 
15.  Independent Contractor.  This Agreement is not one of general agency by
Managing Agent for Owners, but one with Managing Agent engaged as an independent
contractor.  Nothing in this Agreement is intended to create a joint venture,
partnership, tenancy-in-common or other similar relationship between Owners and
Managing Agent for any purposes whatsoever, and, without limiting the generality
of the foregoing, neither the terms of this Agreement nor the fact that Owners
and Managing Agent have joint interests in any one or more investments,
ownership or other interests in any one or more entities or may have common
officers or employees or a tenancy relationship shall be construed so as to make
them such partners or joint venturers or impose any liability as such on either
of them.
 
16.  Law Governing.  This Agreement shall be governed by and in accordance with
the laws of The Commonwealth of Massachusetts.
 
17.  Successors and Assigns.  This Agreement shall be binding upon any
successors or permitted assigns of the parties hereto as provided herein.
 

 
9

--------------------------------------------------------------------------------

 

 
18.  No Third Party Beneficiary.  Except as otherwise provided in Section 21(i),
no person or entity other than the parties hereto and their successors and
permitted assigns is intended to be a beneficiary of this Agreement.
 
19.  Severability.  If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.
 
20.  Survival.  The provisions of Sections 6, 8, 10, 11, 12, 16, 18, 19, 20, 21
and 22 of this Agreement shall survive the termination hereof.
 
21.  Arbitration.
 
(a)  Any disputes, claims or controversies between the parties (i) arising out
of or relating to this Agreement or the provision of services by Managing Agent
pursuant to this Agreement, or (ii) brought by or on behalf of any shareholder
of the Owners (which, for purposes of this Section 21, shall mean any
shareholder of record or any beneficial owner of shares of the Owners, or any
former shareholder of record or beneficial owner of shares of the Owners),
either on his, her or its own behalf, on behalf of the Owners or on behalf of
any series or class of shares of the Owners or shareholders of the Owners
against the Owners or any trustee, officer, manager (including Reit Management &
Research LLC or its successor), agent or employee of the Owners, including
disputes, claims or controversies relating to the meaning, interpretation,
effect, validity, performance or enforcement of this Agreement or the
Declarations of Trust or the Bylaws of the Owners (all of which are referred to
as "Disputes"), or relating in any way to such a Dispute or Disputes shall, on
the demand of any party to such Dispute be resolved through binding and final
arbitration in accordance with the Commercial Arbitration Rules (the "Rules") of
the American Arbitration Association ("AAA") then in effect, except as those
Rules may be modified in this Section 21.  For the avoidance of doubt, and not
as a limitation, Disputes are intended to include derivative actions against
trustees, officers or managers of the Owners and class actions by a shareholder
against those individuals or entities and the Owners.  For the avoidance of
doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party.
 
(b)  There shall be three arbitrators.  If there are only two parties to the
Dispute (with, for purposes of this Section 21, any and all Owners involved in
the Dispute treated as one party), each party shall select one arbitrator within
15 days after receipt by respondent of a copy of the demand for
arbitration.  Such arbitrators may be affiliated or interested persons of such
parties.  If either party fails to timely select an arbitrator, the other party
to the Dispute shall select the second arbitrator who shall be neutral and
 

 
10

--------------------------------------------------------------------------------

 

 
impartial and shall not be affiliated with or an interested person of either
party.  If there are more than two parties to the Dispute, all claimants, on the
one hand, and all respondents, on the other hand, shall each select, by the vote
of a majority of the claimants or the respondents, as the case may be, one
arbitrator.  Such arbitrators may be affiliated or interested persons of the
claimants or the respondents, as the case may be.  If either all claimants or
all respondents fail to timely select an arbitrator then such arbitrator (who
shall be neutral, impartial and unaffiliated with any party) shall be appointed
by the parties who have appointed the first arbitrator.  The two arbitrators so
appointed shall jointly appoint the third and presiding arbitrator (who shall be
neutral, impartial and unaffiliated with any party) within 15 days of the
appointment of the second arbitrator.  If the third arbitrator has not been
appointed within the time limit specified herein, then the AAA shall provide a
list of proposed arbitrators in accordance with the Rules, and the arbitrator
shall be appointed by the AAA in accordance with a listing, striking and ranking
procedure, with each party having a limited number of strikes, excluding strikes
for cause.
 
(c)  The place of arbitration shall be Boston, Massachusetts unless otherwise
agreed by the parties.
 
(d)  There shall be only limited documentary discovery of documents directly
related to the issues in dispute, as may be ordered by the arbitrators.
 
(e)  In rendering an award or decision (the "Award"), the arbitrators shall be
required to follow the laws of The Commonwealth of Massachusetts.  Any
arbitration proceedings or Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be in writing and may, but
shall not be required to, briefly state the findings of fact and conclusions of
law on which it is based.
 
(f)  Except to the extent expressly provided by this Agreement or as otherwise
agreed by the parties, each party involved in a Dispute shall bear its own costs
and expenses (including attorneys' fees), and the arbitrators shall not render
an award that would include shifting of any such costs or expenses (including
attorneys' fees) or, in a derivative case or class action, award any portion of
the Owners' award to the claimant or the claimant's attorneys.  Each party (or,
if there are more than two parties to the Dispute, all claimants, on the one
hand, and all respondents, on the other hand, respectively) shall bear the costs
and expenses of its (or their) selected arbitrator and the parties (or, if there
are more than two parties to the Dispute, all claimants, on the one hand, and
all respondents, on the other hand) shall equally bear the costs and expenses of
the third appointed arbitrator.
 
(g)  An Award shall be final and binding upon the parties thereto and shall be
the sole and exclusive remedy between such parties relating to the Dispute,
including any
 

 
11

--------------------------------------------------------------------------------

 

 
claims, counterclaims, issues or accounting presented to the
arbitrators.  Judgment upon the Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.
 
(h)  Any monetary award shall be made and payable in U.S. dollars free of any
tax, deduction or offset.  Each party against which the Award assesses a
monetary obligation shall pay that obligation on or before the 30th day
following the date of the Award or such other date as the Award may provide.
 
(i)  This Section 21 is intended to benefit and be enforceable by the
shareholders, directors, officers, managers (including Managing Agent or its
successor), agents or employees of the Owners and the Owners and shall be
binding on the shareholders of the Owners and the Owners, as applicable, and
shall be in addition to, and not in substitution for, any other rights to
indemnification or contribution that such individuals or entities may have by
contract or otherwise.
 
22.  Consent to Jurisdiction and Forum.  This Section 22 is subject to, and
shall not in any way limit the application of, Section 21; in case of any
conflict between this Section 22 and Section 21, Section 21 shall govern.  The
exclusive jurisdiction and venue in any action brought by any party hereto
pursuant to this Agreement shall lie in any federal or state court located in
Boston, Massachusetts.  By execution and delivery of this Agreement, each party
hereto irrevocably submits to the jurisdiction of such courts for itself and in
respect of its property with respect to such action. The parties irrevocably
agree that venue would be proper in such court, and hereby waive any objection
that such court is an improper or inconvenient forum for the resolution of such
action.  The parties further agree and consent to the service of any process
required by any such court by delivery of a copy thereof in accordance with
Section 11 and that any such delivery shall constitute valid and lawful service
of process against it, without necessity for service by any other means provided
by statute or rule of court.
 
23.  Entire Agreement.  This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes and
cancels any pre-existing agreements with respect to such subject matter.
 
24.  Other Agreements.  The Company and Managing Agent are also parties to a
Business Management Agreement, dated as of the date hereof, as in effect from
time to time (the "Business Management Agreement").  The parties agree that this
Agreement does not include or otherwise address the rights and obligations of
the parties under the Business Management Agreement and that the Business
Management Agreement provides for its own separate rights
 

 
12

--------------------------------------------------------------------------------

 

 
and obligations of the parties thereto, including without limitation separate
compensation payable by the Company to Managing Agent thereunder for services to
be provided by the Managing Agent pursuant to the Business Management Agreement.
 
 


 
 
[Signature Page To Follow.]
 

 
13

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Property Management Agreement as a sealed instrument as of the date above first
written.


 

 
MANAGING AGENT:
 
REIT MANAGEMENT & RESEARCH LLC
     
By:  /s/ David M. Lepore
Name:  David M. Lepore
Title:  Senior Vice President
 
 
OWNERS:
 
 
SENIOR HOUSING PROPERTIES TRUST, on its own behalf and on behalf of its
subsidiaries
     
By:  /s/ David J. Hegarty
Name:  David J. Hegarty
Title:  President and Chief Operating Officer
 



 
 
 
 
14

--------------------------------------------------------------------------------
